Case 8:18-cv-00388-CEH-JSS Document 34 Filed 06/06/19 Page 1 of 2 PageID 180




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

RANDALL DUFFEY,

       Plaintiff,

v.                                                 Case No: 8:18-cv-00388-CEH-JSS

BRIGHT HOUSE NETWORKS,
LLC a/k/a CHARTER
COMMUNICATIONS,
INC.; AND NUVOXX
COMMUNICATIONS, LTD.,

      Defendants.
_____________________________/

                     STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiff, RANDALL DUFFEY, and Defendants, BRIGHT HOUSE NETWORKS,

LLC a/k/a CHARTER COMMUNICATIONS, INC. and NUVOXX COMMUNICATIONS,

LTD., hereby stipulate to dismissal of this action with prejudice pursuant to FED. R. CIV. P.

41(a), with each party bearing its own attorneys’ fees and costs.




                    [SIGNATURES OF COUNSEL ON FOLLOWING PAGE]
Case 8:18-cv-00388-CEH-JSS Document 34 Filed 06/06/19 Page 2 of 2 PageID 181




       Respectfully submitted this June 6, 2019,

/s/ Kaelyn Steinkraus                                   /s/ Sangeeta Spengler
Kaelyn Steinkraus, Esq.                                 Sangeeta Spengler, Esq.
Florida Bar No. 125132                                  GOLDEN SCAZ GAGAIN, PLLC
kaelyn@zeiglerlawoffice.com                             Florida Bar No. 0186864
Michael A. Ziegler, Esq.                                201 North Armenia Avenue
Florida Bar No. 74864                                   Tampa, Fl 33609
mike@zieglerlawoffice.com                               Phone: 813-251-5500
Law Office of Michael A. Ziegler,                       Email: spspengler@gsgfirm.com
P.L.                                                    Attorney for Defendant Bright
2561 Nursery Road, Suite A                              House Networks, LLC a/k/a
Clearwater, FL 33764                                    Charter Communications, Inc.
(p) (727) 538-4188
(f) (727) 362-4778
Attorneys for Plaintiff Randall Duffey


/s/ Adam Knight
Adam J. Knight, Esq.
Florida Bar No. 69400
Primary Email: aknight@burr.com
Secondary Email: dmorales@burr.com;
anolting@burr.com; mguerra@burr.com
BURR & FORMAN LLP
201 N. Franklin Street, Suite 3200
Tampa, FL 33602
Telephone: 813-221-2626
Facsimile: 813-221-7335
Attorneys for Nuvoxx Communications, Ltd.



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 6, 2019, a true and correct copy of the foregoing was

served on all counsel of record through the Court’s CM/ECF system.


                                                   Kaelyn Steinkraus
                                                   Kaelyn Steinkraus, Esq.
                                                   Florida Bar No. 125132




                                               2
